707 S.E.2d 245 (2011)
STATE of North Carolina
v.
Stuart Wayne TOMPKINS.
No. 348P06-2.
Supreme Court of North Carolina.
April 7, 2011.
Stuart W. Tompkins, Laurinburg, for Tompkins, Stuart Wayne.
Charles Reece, Assistant Attorney General, for State of NC.
Seth Edwards, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 30th of March 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 7th of April 2011."